Citation Nr: 0924621	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-24 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active wartime and peacetime service from May 
1974 to November 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in September 2006 by a 
Veterans Law Judge no longer with the Board.  A second 
hearing was provided in September 2008 by the undersigned 
Veterans Law Judge. 

In January 2007 and November 2008, the Board remanded these 
claims for additional development.  That development having 
been completed, the claims have been returned to the Board 
and are now ready for appellate disposition.


FINDINGS OF FACT

1.  PTSD pre-existed service.

2.  PTSD was aggravated during active duty service.

3.  The Veteran's nonservice-connected disorders include 
cervical spinal canal stenosis, mild to moderate with left 
radiculopathy in a C5-6 distribution and chronic depression. 

4.  The Veteran is homeless and has not worked in more than a 
year due to non-service connected disabilities.  Prior to 
2008, he worked as a construction worker.

5.  The Veteran's disability picture permanently precludes 
him from engaging in all forms of substantially gainful 
employment consistent with his education and work experience. 


CONCLUSIONS OF LAW

Service connection for PTSD is established.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2008).

The requirements for nonservice-connected pension are met.  
38 U.S.C.A. §§ 1502, 1521, 5103(a), 5103A (West 2002), 38 
C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.



II.  Entitlement to Service Connection for PTSD

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The Veteran seeks service connection for PTSD.  He asserts 
that this disability pre-existed his May 1974 entry on active 
duty, and contends that his disability was aggravated by time 
in the military.

In determining whether the Veteran's PTSD is related to 
service, the Board will first address whether the presumption 
of soundness attaches in this instance and, if so, whether it 
has been rebutted by clear and unmistakable evidence.  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled into service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability of which the Veteran later complains.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

When no pre-existing condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both pre-existing and not 
aggravated by service.  See VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" pre-existing condition.  38 U.S.C. § 1153.  If this 
burden is met, then the Veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
the Veteran's claim is one for service connection. 

Service treatment records were reviewed.  The Veteran's 
entrance examination from May 1974 did not note any 
psychiatric defects or abnormalities.  However, the Veteran 
has indicated in several statements as well as during 
testimony in hearings conducted in September 2006 and 
September 2008 that he was molested as a child and suffered 
from PTSD as a result of that abuse.  The Court of Appeals 
for Veterans Claims (Court) has held that lay statements by a 
Veteran concerning a pre-existing condition are not 
sufficient to rebut the presumption of soundness.  See Gahman 
v. West, 13 Vet. App. 148, 150 (1999) (recorded history 
provided by a lay witness does not constitute competent 
medical evidence sufficient to overcome the presumption of 
soundness, even when such is recorded by medical examiners).  
However, the Veteran was diagnosed with PTSD that pre-existed 
service, on multiple post-service examinations.  As early as 
February 2005, the Veteran was diagnosed with a history of 
prolonged PTSD from childhood sexual trauma during a VA 
psychological assessment.  Additionally, during a VA 
examination in January 2009, the examiner stated that the 
Veteran reported symptoms of PTSD early in life, and that 
psychological testing revealed the Veteran experiences very 
severe emotional turmoil that is consistent with a history as 
the victim of familial childhood sexual abuse.  The examiner 
opined that it is likely the Veteran had severe PTSD as a 
child and young adult.  Based on the totality of the 
evidence, the Board finds that the evidence clearly and 
unmistakably favors a conclusion that the Veteran had pre-
existing PTSD at the time of his 1974 entry into active 
military service.  38 C.F.R. § 3.304(b).

Having found clear and unmistakable evidence of a pre-
existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the disability was not 
aggravated during service.  VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress" 
of the pre-existing condition.  38 U.S.C. § 1153; 38 C.F.R. 
§§ 3.304(b), 3.306(b).  If this burden is met, then the 
Veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the Veteran's claim is 
one for service connection.  

Service treatment records compiled throughout the Veteran's 
active duty service shows treatment and consultation for 
psychological problems.  In August 1976, the Veteran 
complained of nausea and vomiting and of having personal 
problems.  Examination revealed the Veteran was healthy, but 
apprehensive.  The impression was a stress condition and the 
Veteran was referred to the doctor.  Several days later, the 
Veteran was referred for a psychological evaluation and a 
possible hardship discharge.  In September 1976, a report of 
mental status evaluation reported the Veteran to be within 
normal limits with no significant mental illness.

Post-service, the Veteran received treatment for PTSD at VA 
outpatient centers and attended group therapy sessions.  VA 
outpatient records from April 2004 reflect the Veteran's 
report of being raised in a foster home from age eight until 
age 18 and having been sexually assaulted by his foster 
mother.  A February 2005 VA psychiatric admission assessment 
noted the Veteran to have a history of prolonged PTSD from 
childhood sexual trauma.

During the September 2006 and September 2008 hearings, the 
Veteran testified that while in service he had been a model 
soldier.  However, following the termination of his parental 
rights to his son during service in 1976 and the child's 
alleged adoption by another family, the Veteran began to 
relive his own past traumatic experiences growing up in 
foster care and the abuse by his foster mother.  

The Veteran was afforded a VA examination in October 2007.  
The Veteran complained of inability to sleep, frequent 
nightmares, and that he generally desired to be alone.  The 
examiner described the Veteran as displaying significant 
dysphoria, and having a depressed mood; however, affect was 
appropriate to content.  The examiner did not diagnose the 
Veteran with PTSD, as there was not sufficient symptomatology 
in the examination to warrant the diagnosis.  The examiner 
stated that he did believe the Veteran was sexually abused as 
a child, although since PTSD was not diagnosed during the 
examination, the examiner could not establish a nexus between 
service and PTSD.  The examiner did state that he did not 
find evidence of a post-military stressor to account for 
PTSD.  The Veteran was not referred for psychological testing 
at that time.

In January 2009, the Veteran was afforded a VA examination 
and psychological testing.  The examiner reported that 
testing results were consistent with very severe anxiety and 
depression symptoms and scores thought to detect malingering 
were normal, suggesting that there was no purposeful symptom 
exaggeration.  The examiner also stated that the type of 
profile resulting from the Veteran's test scores is found in 
psychiatric patients with a history of sexual abuse.  
Furthermore, the examiner reported that the Veteran produced 
testing scores consistent with PTSD and major depressive 
disorder superimposed on dysthymia.  The examiner diagnosed 
the Veteran with PTSD from childhood abuse, major depression, 
alcohol dependence in full sustained remission, and cocaine 
dependence in partial remission, with a Global Assessment of 
Functioning (GAF) score of 30.  The examiner opined the 
Veteran's PTSD appeared to be a preexisting condition that 
was exacerbated by learning of his son's physical abuse while 
in the military.

An addendum opinion was obtained in February 2009.  The 
examiner noted that the Veteran appeared to have PTSD 
stemming from childhood abuse, and stated that although the 
January 2009 examiner opined that the Veteran's PTSD was 
exacerbated during service, he was unable to come to that 
conclusion and did not have specific evidence over and above 
what would have been expected given the normal course of the 
Veterans PTSD.  The examiner did opine, however, that it was 
possible there may have been some exacerbation during the 
military.

The foregoing active duty treatment records and VA medical 
evidence suggests that the Veteran's PTSD may have worsened 
due to events that occurred during his time in service.  
Although there are opinions to the contrary of record, the 
Board is unable to find by clear and unmistakable evidence 
that the Veteran's pre-existing PTSD was not aggravated by 
his time in active military service.  Accordingly, the Board 
finds that service connection for PTSD is warranted.  38 
C.F.R. §§ 3.102, 3.303, 3.304.


III.  Entitlement to Nonservice-Connected Pension

The Veteran is also seeking entitlement to nonservice-
connected pension.  

In addition to a basic requirement of active duty service, 
eligibility for nonservice-connected pension requires 
additional evidence.  The evidence must show that the Veteran 
meets the net worth requirements under § 3.274 and does not 
have an annual income in excess of the applicable maximum 
annual pension rate specified in § 3.23; and (vi) (A) is age 
65 or older, or (B) is permanently and totally disabled from 
nonservice-connected disabilities not due to the Veteran's 
own willful misconduct.  

A Veteran is considered permanently and totally disabled if 
the Veteran is any of the following: (1) a patient in a 
nursing home for long-term care because of disability; or (2) 
disabled, as determined by the Commissioner of Social 
Security for purposes of any benefits administered by the 
Commissioner; or (3) unemployable as a  result of disability 
reasonably certain to continue throughout the life of the 
person; or (4) suffering from: (i) any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the person; or (ii) any disease or 
disorder determined by VA to be of such a nature or extent as 
to justify a determination that persons suffering from that 
disease or disorder are permanently and totally disabled.  38 
U.S.C.A. §§ 1521; 38 C.F.R. § 3.3(a)(3). 

The Veteran has testified that he is homeless and in 2008 
received a total income of $8,591.88.  However, as of May 
2009, the Veteran was 52 years old, and therefore, in order 
to be eligible, the Veteran must be permanently and totally 
disabled from nonservice-connected disabilities not due to 
the Veteran's own willful misconduct.  The Veteran is not a 
patient in a nursing home of long-term care, and is not 
disabled as determined by Social Security.  The question 
remaining is whether the Veteran is unemployable as a result 
of disabilities reasonably certain to continue throughout his 
life or is suffering from a disability that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.

The Veteran was afforded a VA examination in October 2007.  
The examiner stated that the Veteran's symptoms do not 
preclude employment, although it was likely that he would 
have difficulty maintaining satisfactory employment 
functioning.

In April 2009, the Veteran was afforded a general medical VA 
examination to determine employability.  The Veteran reported 
he was employed in construction for the majority of his life, 
and that his last employment was a year ago, when he worked 
maintenance for a hotel.  The Veteran has an 11th grade 
education but received his GED while in service.  The Veteran 
reported that he is left handed and any time he uses his left 
arm repeatedly, such as in hammering during construction, he 
develops numbness and pain in his left arm.  The examiner 
stated the Veteran has cervical spine canal stenosis, mild to 
moderate with left radiculopathy in a C5-6 distribution, 
chronic depression, and cocaine abuse.  The examiner opined 
that a combination of mental and physical ailments would as 
likely as not keep the Veteran from employment.  
Additionally, it was reported that his cervical spine 
disability does have an effect on his occupation as a 
construction worker.  

The Veteran was also afforded a VA mental examination in May 
2009.  Although the examiner stated the Veteran's 
psychological symptoms occurred daily, they were mild and did 
not preclude all employment. 

Although the Veteran's substance abuse does affect his 
ability to earn a living, and is considered willful 
misconduct, the Board finds that he is entitled to 
nonservice-connected pension for his other nonservice-
connected disabilities.  Taking into consideration the 
medical opinions in favor of the Veteran's claim, the 
Veteran's neck disability, his education and work background, 
and resolving all doubt in the Veteran's favor, the Board 
finds that entitlement to nonservice-connected pension is 
warranted. 


ORDER

Service connection for PTSD is granted.

Entitlement to nonservice-connected pension is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


